EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT BETWEEN PETROHUNTER ENERGY CORPORTION, PETROHUNTER OPERATING COMPANY AND SWEETPEA PETROLEUM PTY LTD. AND FALCON OIL & GAS LTD., FALCON OIL & GAS USA, INC. AND FALCON OIL & GAS AUSTRALIA PTY LTD. DATED MAY 26, 2009 EXECUTION COPY SECOND PURCHASE AND SALE AGREEMENT BY AND BETWEEN: PETROHUNTER ENERGY CORPORATION - and - PETROHUNTER OPERATING COMPANY - and - SWEETPEA PETROLEUM PTY LTD - and - FALCON OIL & GAS LTD. - and - FALCON OIL & GAS USA, INC. - and - FALCON OIL & GAS AUSTRALIA PTY LTD TABLE OF CONTENTS Page ARTICLE 1 INTERPRETATION AND GENERAL 1 1.1 Defined Terms 1 1.2 Meaning of Subsidiary 6 1.3 Meaning of Control or Controlled 7 1.4 General 7 1.5 Governing Law 7 ARTICLE 2 PURCHASE AND SALE 8 2.1 PetroHunter Parties’ Consideration 8 2.2 Falcon Parties’ Consideration 8 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 9 3.1 Representations and Warranties by PetroHunter Parties 9 3.2 Representations and Warranties of Falcon Parties 12 ARTICLE 4 WARRANTY CLAIMS 12 4.1 Survival of Warranties 12 4.2 Limitations on Warranty Claims 13 ARTICLE 5 COVENANTS 13 5.1 Mutual Covenants 13 5.2 Covenants of PetroHunter Parties 14 5.3 Covenants of Falcon Parties 15 5.4 Right of First Offer 15 ARTICLE 6 CLOSING 16 6.1 Closing or Termination 16 6.2 Conditions for the Benefit of the Falcon Parties 17 6.3 Conditions for Benefit of PetroHunter Parties 17 6.4 PetroHunter Parties’ Deliveries on Closing 17 6.5 Falcon Parties’ Deliveries on Closing 19 ARTICLE 7 RESOLUTION OF DISPUTES 21 7.1 Artibration 21 ARTICLE 8 INDEMNITY 22 8.1 Indemnity by the PetroHunter Parties 22 8.2 Provisions Relating to Indemnity Claims 23 ARTICLE 9 GST 25 9.1 Interpretation 25 -i- TABLE OF CONTENTS (continued) Page 9.2 Going concern 25 9.3 GST gross-up 26 9.4 Tax invoice 26 9.5 Adjustment event 26 9.6 Reimbursements 26 9.7 Survival of Article 9 26 ARTICLE 10 GENERAL 26 10.1 Taxes and Fees 26 10.2 Complete Closings 27 10.3 Status of the Agreement 27 10.4 Tender 27 10.5 Specific Performance and other Remedies 27 10.6 Obligations as Covenants 27 10.7 Amendment of Agreement 27 10.8 Further Assurances 27 10.9 Waiver 28 10.10 Time 28 10.11 Entire Agreement 28 10.12 Severability 28 10.13 Counterparts and Facsimile 28 10.14 Notices 29 10.15 Confidentiality 30 10.16 Successors and Assigns 30 10.17 Enurement 30 10.18 Language 30 SCHEDULE "A" PERMIT TRANSFER INSTRUMENT SCHEDULE "B" ASSIGNMENT AND BILL OF SALE SCHEDULE "C" ASSIGNMENT AND BILL OF SALE (BEETALOO INVENTORY) SCHEDULE "D" ASSIGNMENT AND BILL OF SALE (25% INTEREST IN THE ASSETS) SCHEDULE "E" ASSIGNMENT AND BILL OF SALE (INITIAL WORKING INTEREST) SCHEDULE "F" BEETALOO PAYABLES SCHEDULE "G" ESCROW AGREEMENT SCHEDULE "H" ASSUMPTION UNDERTAKING -ii- TABLE OF CONTENTS Page SCHEDULE "I" BEETALOO BASIN JOINT OPERATING AGREEMENT SCHEDULE "J" MATERIAL AGREEMENTS -iii- SECOND PURCHASE AND SALE AGREEMENT THIS SECOND PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into May 26, 2009, by and between PetroHunter Energy Corporation (“PetroHunter Energy”), Sweetpea Petroleum Pty Ltd (“Sweetpea”), PetroHunter Operating Company (“PetroHunter Operating”), Falcon Oil & Gas Ltd. (“Falcon”), Falcon Oil & Gas
